     Case 1:18-cv-00037-LMB-MSN Document 117 Filed 11/01/18 Page 1 of 1 PageID# 1263

                   CONTINUATION OF CIVIL TRIAL BY JURY PROCEEDINGS
Date:    11/01/18      Case No: 1:18cv37 (day 3)        Commenced: 9:32am
                                                         Lunch Recess: 1:04pm-2:03pm
Before the Honorable: Judge Brinkema                    Case To Jury:
                                                        Jury Returned:
Court Reporter:   A. Thomson                            Jury Excused: 6:01pm
                                                       Case Concluded:
Courtroom Deputy:     Y. Guyton



                      PARTIES                                                  COUNSEL

   Joseph Rufo                                          Joshua Erlich, Bruce Fox, Andrew Horowitz
 vs.

   Aclara Technologies, LLC                             James Rollins, John Flood, Heidi Durr

THIS MATTER CAME ON FOR FURTHER TRIAL BY JURY. APPEARANCES AS PREVIOUS.


Plaintiff Adduced Evidence and Rests [X] Motions:



Defendant(s) Adduced Evidence and Rests [X] Motions:     deft’s motion for JMOL is denied

Rebuttal Evidence Adduced [X]      Sur-Rebuttal Evidence Adduced [      ]     Evidence Concluded [X]

Closing Arguments [X]     Charging Conference [X]    Jury Charged [X]       Jury Retired to Deliberate [   ]


The Jury Returned to the Courtroom With a Verdict in Favor of:
Jury Polled [    ]      Jury Excused [   ]     Jury Verdict Filed in Open Court [        ]

Case Continued To: Friday, November 2, 2018 at 9:30am     For    Day 4 - Jury Deliberations
